— In a consolidated action to recover damages for injuries to person and property and for medical expenses and loss of services, the appeals are from a judgment entered on the verdict of a jury insofar as said judgment is in favor of respondents in varying amounts. Judgment, insofar as it is in favor of respondents Sophie Rubenstein, Jack Rubenstein, Yetta Blatman, Mary Sangemino and Nathan Zipper as administrator of the estate of Sarah Zipper, deceased, unanimously affirmed, with costs. No opinion. Judgment, insofar as it is in favor of respondent Yetta Blatman as executrix of the estate of Ben Blatman, deceased, reversed and new trial granted, with costs to abide the event, unless within 10 days from the entry of the order hereon said respondent stipulate to reduce the amount of the verdict in her favor from $3,500 to $1,000; in which event the judgment, as so reduced, as to said respondent, is unanimously affirmed, without costs. In our opinion the verdict in favor of respondent Yetta Blatman, as executrix of the estate of Ben Blatman, deceased, is excessive. The finding implicit in the verdict of the jury that the onset of the coronary condition of Ben Blatman in December, 1952 was due to the accident which occurred in August, 1952 is against the weight of the evidence. Judgment, insofar as it is in favor of respondent Marylyn J. Sangemino, reversed and new trial granted, with costs to abide the event, unless within 10 days from the entry of the order hereon said respondent stipulate to reduce the amount of the verdict in her favor from $9,000 to $5,000; in which event the judgment, as so reduced, as to said respondent, is unanimously affirmed, without costs. In our opinion the verdict in favor of respondent Marylyn J. Sangemino is excessive. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ.